  Case 1:19-cr-00556-CBA Document 12 Filed 01/15/20 Page 1 of 2 PageID #: 37


                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
SK:DEL                                                271 Cadman Plaza East
F. #2019R01327                                        Brooklyn, New York 11201



                                                      January 15, 2020


By ECF and Hand Delivery

Amanda David, Esq.
Federal Defenders of New York
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201

              Re:      United States v. Richard Palmer
                       Criminal Docket No. 19-556 (CBA)

Dear Ms. David:

              Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the government
hereby provides additional discovery with respect to the above-referenced matter on the enclosed
CD. This disclosure supplements the government’s earlier disclosures provided on December
19, 2019. The government renews its requests for reciprocal discovery from the defendant.

              Please find the following on the enclosed CD:

              •     A spreadsheet containing emails sent by the defendant between October 6,
                    2016, and October 1, 2019, which also lists, among other things, the recipient,
                    subject line, delivery date, and file name of attachments, if any (Bates-
                    numbered PALMER000083); and
  Case 1:19-cr-00556-CBA Document 12 Filed 01/15/20 Page 2 of 2 PageID #: 38




             •   Images of text message conversations between the defendant and John Doe
                 between February 2019, and October 2019 (Bates-numbered
                 PALMER000084–PALMER001302);

                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/ Devon Lash
                                                Devon Lash
                                                Assistant U.S. Attorney
                                                (718) 254-6014

Enclosures

cc:   Clerk of the Court (CBA) (by ECF) (without enclosures)




                                            2
